Citation Nr: 1106647	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  10-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The August 2010 statement of the case (SOC) reflects 
consideration of the Veteran's "Virtual VA records."  
Specifically, it was noted that a search conducted on April 19, 
2010, reflected that there were no medical records pertinent to 
the Veteran's claim. It appears that the RO conducted a computer 
search for the Veteran's records on the CAPRI database and did 
not find any pertinent records. It is notable that the current 
claims file only contains VA treatment records from 2007 through 
2010. On remand, all outstanding VA treatment records must be 
obtained and associated with the claims folder.  The Board may 
not rely on the RO's characterization of the Veteran's VA records 
as it must conduct its own review of all evidence relating to the 
claim. 

It is noted that this claim has not been designated as a 
paperless claim. However, 
to the extent that the "Virtual VA records" reviewed by the RO 
include more than just the Veteran's VA medical records, all such 
records must be copied and associated with the claims file for 
the Board's review.  



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC must prepare a memorandum 
specifically describing the records that 
are found in the "Virtual VA records" 
cited to in the August 2010 SOC.  Copies 
of all identified "Virtual VA records" 
must be associated with the claims file. 

2.	After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims files the 
Veteran's outstanding treatment records 
from all identified sources since 1998. 
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the claimant notified in 
writing. As to the VA treatment records, 
efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.	The RO/AMC should thereafter readjudicate 
the claim.  Such adjudication should 
consider the entire record to include the 
Veteran's pre-service records (housed in 
the same folder as his service treatment 
records).  The RO should consider the 
applicability of the laws and regulations 
governing pre-existing disabilities being 
aggravated by service found at 
38 U.S.C.A. §§ 1111, 1132, 1153; 38 
C.F.R. §§ 3.304(b), 3.306; VAOPGCPREC 3-
2003; Wagner, supra.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case 
(SSOC).    A reasonable period of time 
should be allowed for response before the 
appeal is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

